           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                    PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                       DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                      INTERVENORS


                              ORDER
     Ms. Powell is willing to continue serving as the Court's expert,
and no party has objected. NQ 5504 & NQ 5505. The Court therefore
extends her appointment until 1 February 2021 on the existing terms.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge

                                   3o ~     :)..o/9
